DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, line 14, it appears the word -- an -- should be inserted before the phrase “electrical signal routing”.
In claim 5, line 4, the phrase “a produce positive current” should be changed to -- a positive current --.
In claim 10, line 2, it appears the word -- a -- should be inserted before the phrase “processing circuitry”.  In line 17, it appears the word -- an -- should be inserted before the phrase “electrical signal routing”.
	In claim 13, line 2, it appears the word -- a -- should be inserted before the phrase “processing circuitry”.  In line 17, it appears the word -- an -- should be inserted before the phrase “electrical signal routing”.
In claim 17, line 4, the phrase “a produce positive current” should be changed to -- a positive current --.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claims 6, 10-12 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, lines 17-18, the phrase “the one or more resonators” lacks antecedent basis and is indefinite since there is only “a resonator” claimed in claim 1.  Please clarify.
In claim 10, lines 9-10, the phrase “the resonator beam” is vague.  Is this referring to the first resonator beam or the second resonator beam?  In lines 11-12, the phrase “the resonator beam” is vague.  Is this referring to the first resonator beam or the second resonator beam?  
In claim 11, lines 2-3, the phrase “the resonator beam” is vague.  Is this referring to the first resonator beam or the second resonator beam?  In line 4, the phrase “the resonator beam” is vague.  Is this referring to the first resonator beam or the second resonator beam?
In claim 12, line 3, the phrase “the frequency of the first resonator” is not clear.  There is no claiming of a frequency for the first resonator, but there is a claiming of a frequency for the first resonator beam as claimed in claim 10.  Is there a separate frequency for the first resonator from the frequency for the first resonator beam?  Please clarify.  In lines 3-4, the phrase “the frequency of the second resonator” is not clear.  There is no claiming of a frequency for the second, but there is a claiming of a frequency for the second resonator beam as claimed in claim 10.  Is there a separate frequency for the first resonator from the frequency for the second resonator beam?  Please clarify. .  In line 4, the phrase “the proof mass assembly” lacks antecedent basis.  
In claim 18, the phrase “the one or more resonators” lacks antecedent basis and is indefinite since there is only “a resonator” claimed in claim 13.  Please clarify.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-5, 9-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR10-1270136 reference (referred as “’136 Korean reference” in the rejection).
With regards to claim 1, ‘136 Korean reference discloses a MEMS resonator comprising, as illustrated in Figures 1-8, a vibrating beam accelerometer device (e.g. the device as illustrated in Figures 8) comprising a resonator 330 (e.g. a vibrator) includes a resonator beam 330 (as observed in Figure 8); a drive electrode 310 (paragraph [0029]); a first sense electrode 320 (paragraph [0030]) and a second sense electrode 325 (paragraph [0030]); the first sense electrode 320 is located on a first side (e.g. left side) of the resonator beam (as observed in Figures 6,8); the second sense electrode 325 is located on a second side (e.g. right side) of the resonator beam opposite the first side (as observed in Figures 6,8); a first change in capacitance with respect to displacement (dC1/dx) for the first sense electrode is approximately equal in magnitude to a second change in capacitance with respect to displacement (dC2/dx) for the second sense electrode and opposite in sign (Figures 6,8; paragraphs [0018],[0050]; equation 1); electrical signal routing comprising a drive signal path coupled to the drive electrode (Figure 8; paragraph [0050]); a first sense signal path coupled to the first sense electrode (Figure 8; paragraphs [0031], [0050]); a second sense signal path coupled to the second sense electrode (Figure 8, paragraphs [0031],[0050]); the electrical signal routing is configured to produce a first parasitic capacitance between the drive signal path and the first sense signal path that generates a first parasitic feedthrough current (paragraphs [0017] to 
With regards to claim 2, ‘136 Korean reference further discloses the drive electrode 310 is a first drive electrode 310 (paragraph [0029]) on the first side (e.g. left side) of the resonator beam (as observed in Figures 6,8); a second drive electrode 315 (paragraph [0029]) located on the second side (e.g. right side) of the resonator beam (as observed in Figures 6,8); the first drive electrode is configured to receive a first drive signal 391 (paragraph [0031]); the second drive electrode is configured to receive a second drive signal 393 (paragraph [0031]); the first drive signal is opposite in phase to the second drive signal (paragraphs [0029] to [0031]; Figures 6,8).
With regards to claim 3, ‘136 Korean reference further discloses the first drive signal 391 and the second drive signal 393 are alternating current (AC) drive signals.  (See, paragraph [0052]).
With regards to claim 4, ‘136 Korean reference further discloses the first sense electrode 320 is coupled to a first anchored comb on the first side of the resonator beam; the second sense electrode 325 is coupled to a second anchored comb on the second side of the resonator beam.  (See, paragraphs [0048],[0051]; as observed in Figures 6,8).
With regards to claim 5, ‘136 Korean reference further discloses the first sense electrode 320 produces a positive current when the first anchored comb moves apart from the resonator beam; the second sense electrode 325 produces a positive current when the second anchored comb moves closer to the resonator beam.  (See, paragraphs [0021],[0042]).
With regards to claim 9, ‘136 Korean reference further discloses the resonator is a first resonator 330 (e.g. the left portion beam in Figures 6,8 where the resonator structure can be 
With regards to claims 10-12, the claims are directed to method claims and are commensurate in scope with the above apparatus claims 1,2,9 and are rejected for the same reasons as set forth above.
With regards to claims 13-17 and 20, the claims are commensurate in scope with the above apparatus claims 1-5,9 and are rejected for the same reasons as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 6-8 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over KR10-1270136 reference (referred as “’136 Korean reference” in the rejection) in view of U.S Patent Application Publication 2011/0234206 (Kawakubo et al.).
With regards to claim 6, ‘136 Korean reference does not disclose the claimed features and limitations as in the claim.
 Kawakubo et al. discloses an accelerometer comprising, as illustrated in Figures 1-49 (namely Figures 44-45), a proof mass 8 is a pendulous proof mass (Figure 33); a support base 1 defining a first plane (Figure 45); a resonator connection structure 15 mechanically connected to the support base with an anchor 7 such that the resonator connection structure is in a second 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the structural arrangement and configuration of the accelerometer device as suggested by Kawakubo et al. to the system of ‘136 Korean reference to provide an acceleration sensor arrangement having two bending resonators perpendicular to the hinge flexure and axisymetrically with respect to the central axis of the hinge flexure where Q-values of the resonances of the bending resonators are increased.  (See, paragraphs [0126],[0136] of Kawakubo et al.)
With regards to claim 7, Kawakubo et al. further discloses a support flexure (e.g. not labeled but the region between the two resonators 221,222 is considered this support flexure in Figure 44) coupled to the pendulous proof mass such that the support flexure is configured to restrict out-of-plane motion of the pendulous proof mass with respect to the second plane.
With regards to claim 8, Kawakubo et al. further discloses the resonator beam 221,222 is configured to flex in a direction substantially perpendicular to a long axis of the resonator connection structure (paragraph [0131]; Figure 44).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited are related to resonant accelerometers having the ability for in-plane moment and out-of-plane movement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 









/HELEN C KWOK/Primary Examiner, Art Unit 2861